Title: From James Madison to Carlos Martínez de Yrujo, 25 October 1804
From: Madison, James
To: Yrujo, Carlos Martínez de


Sir,Dept of State Octobr 25 1804.
I have received and laid before the President your letter of the 21st inst, declining to offer any assurances that the Convention of Augt 11th 1802 will, in consequence of the frank and friendly elucidations which have taken place, receive an unqualified Ratification from your Govt, and even continuing to press an alteration in the Sixth Article, which might weaken a Claim of the United States, which is so strongly bound on the responsibility, and, it may be added, on the Honor and self respect of His Catholic Majesty.
Notwithstanding this unpropitious result, the President is unwilling to believe, that his Catholic Majesty will persist in propositions which may have lost whatever apparent foundation they may have ever had; or that he can meditate a refusal to close by reasonable and amicable accomodations the several questions which interest the harmony of the two Nations. The Mission Extraordinary to Madrid which has been provided for that general object will accordingly not be interrupted; and the Minister Charged therewith will moreover be instructed to receive in exchange the ratification of His Catholic Majesty; if the exchange should not have been previously made &a &a
(signed)   James Madison
